COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     James Daniel Green v. The State of Texas

Appellate case number:   01-19-00399-CR

Trial court case number: 18135

Trial court:             506th District Court of Grimes County

       Appellant’s second motion for extension of time to file appellant’s brief is granted in
part. Appellant’s brief is due Thursday, January 30, 2020.
       It is so ORDERED.

Judge’s signature: _____________/s/ Russell Lloyd_________
                              Acting individually

Date: December 17, 2019